DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Specification	3
III. Claim Objections	3
IV. Claim Interpretation	3
V. Claim Rejections - 35 USC § 112	4
A. Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	4
1. Claim 1	4
2. Claims 7 and 19	5
3. Claim 19	5
VI. Claim Rejections - 35 USC § 102	6
A. Claims 7-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article by Han, et al. entitled “Ionic circuits on polyelectrolyte diodes on a microchip” in Angew. Chen. Int. Ed. 2009, 48, 3830-3833 (“Han”), as evidenced by the article “Ion flow crossing over a polyelectrolyte diode on a microfluidic chip” in Small, 2011, 7, No. 18, pp. 2629-2639 (“Chung”).	6
VII. Claim Rejections - 35 USC § 103	10
A. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Han ad evidenced by Chung and further in view of US 2017/0122905 (“Kobayashi”).	10
VIII. Allowable Subject Matter	12
Conclusion	14


[The rest of this page is intentionally left blank.]
	I. Notice of Pre-AIA  or AIA  Status	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Specification
The disclosure is objected to because of the following informalities: 
At page 11, line 5, replace “221” with “222” in order to be consistent with Fig. 4 showing that reference character 222 points to the negative charges as part of the polymer backbone.
At page 11, line 6, replace “222” with “221” in order to be consistent with Fig. 4 showing the mobile positive charges.
Appropriate correction is required.

III. Claim Objections
Claim 20 is objected to because of the following informalities:  
At the end of line 5 of claim 20, after the word “alginate” insert as comma and the word “and” for clarity.
Appropriate correction is required.

IV. Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, here, the opening 31 in the encapsulation 30 as shown in Figs. 1-3 and as explained in the specification, stating, “[t]he hole 31 is one example of an injection unit for injecting the ion input ” (specification: p. 9, lines 1-2).
If Applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), Applicant may:  (1) amend the claim limitation to avoid it from being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it from being interpreted under 35 U.S.C. 112(f).

V. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
1. Claim 1

wherein when on the encapsulation layer, an injection unit for injecting an ion input is formed at a location corresponding to a boundary region contacting the p type gel and the n type gel
As drafted, the term “when” makes the claim unclear as to whether the “injection unit” is or is not a part of the claimed structure.
 Claims 2-6 depend from claim 1 and are rejected for including the same indefinite feature.

2. Claims 7 and 19
Each of claims 7 and 19 recites the limitation “the ion input” in the last line of claim 7 and  line 8 of claim 19.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-18 include all of the features of claim 7 by dependency therefrom, and claim 20 includes all of the features of claim 20 by dependency therefrom.  As such, these dependent claims are rejected for including the same indefinite features as one of claim 7 and claim 20.

3. Claim 19
The last two lines of claim 19 recites the feature,
the p type gel and the n type gel are polyanionic hydrogel or polymer backbones of the p type gel and the n type gel have fixed negative charges.
It is unclear how the claimed “n type gel” can have fixed negative charge because the specification and figures show that the n-type gel has fixed positive charges and is called a “polycation gel” in Fig. 4.
Claim 20 depends from claim 19 and is rejected for including the same indefinite feature.

VI. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 7-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article by Han, et al. entitled “Ionic circuits on polyelectrolyte diodes on a microchip” in Angew. Chen. Int. Ed. 2009, 48, 3830-3833 (“Han”), as evidenced by the article “Ion flow crossing over a polyelectrolyte diode on a microfluidic chip” in Small, 2011, 7, No. 18, pp. 2629-2639 (“Chung”).
The above references were cited in the IDS filed 05/29/2020.
With regard to claim 7, Han discloses, generally in Fig. 1,
7. An open-junction ionic transistor comprising: 
[1] a p type gel [pAMPSA gel] which is a polyelectrolyte; 
[2] an n type gel [pDADMAC gel] which contacts one side of the p type gel and which is the 15polyelectrolyte; 
[3] a first reservoir [channel in microchip to right of pAMPSA gel] contacting the other side of the p type gel facing one side of the p type gel [“Conventional 
[4] a second reservoir [channel in microchip to left of pDADMAC gel]  contacting the other side of the n type gel facing one side contacting the p type gel (id.), 
20wherein 
[5a] [5a] [5a] a depletion region by reverse bias voltage is formed in the interface of the p type gel and the n type gel and 
[5b] ionic current peak is generated by additional ions introduced from the first reservoir and the second reservoir by the ion input injected into the depletion region.  
Features [5a] and [5b] of claim 7, are either (1) functional limitations (i.e. the depletion region and the ionic current peak) or (2) manner of operating the structure (e.g. applying a reverse bias, introducing additional ions from the first and second reservoirs by an ion input into the depletion region) and fail to either recite or imply any additional structure not already claimed in claim 7.  As such, these features fail to have patentable weight.  (See MPEP 2114(I) and (II).)  Because all of the structural features recited in claim 7 are disclosed in the device shown in Fig. 1 of Han, it is held, absent evidence to the contrary that said device shown in Fig. 1 of Han is capable of being operated in the claimed manner, in order to produce the claimed functional result.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)  
As evidence of the capacity for the formation of a depletion region under reverse bias, Han shows in Fig. 3(b)(4) that a reverse bias voltage can be applied and the resulting depletion region at the junction of the p gel (pAMPSA) and n gel (pDADMAC gel).  
As evidence of the capacity for a generation of an ionic current peak, Chung at Figs. 5 and 6 as well as the associated discussion at pages 2634-2636, is provided.


Claims 8-16 read,
8. The open-junction ionic transistor of claim 7, wherein: ions are added from the first reservoir and the second reservoir, respectively and the ion input is amplified.  
a9. The open-junction ionic transistor of claim 7, wherein: as the reverse bias voltage increases, the ionic current peak increases.  
10. The open-junction ionic transistor of claim 7, wherein: the ionic current peak is changed according to a type of ion input.  
11. The open-junction ionic transistor of claim 10, wherein: when cations of the ion input are hydrated, as a radius of the hydrated cation is smaller, the ionic current peak increases.  
1512. The open-junction ionic transistor of claim 7, wherein: the ionic current peak is changed according to ion concentrations of the first reservoir and the second reservoir.  
13. The open-junction ionic transistor of claim 7, wherein: 20the ionic current peak is changed according to ion types of the first reservoir and the second reservoir.  
14. The open-junction ionic transistor of claim 13, wherein: when the cations of the first reservoir and the second reservoir are 30hydrated, as the radius of the hydrated cation is smaller, the ionic current peak increases.  
15. The open-junction ionic transistor of claim 7, wherein: oas widths of the p type gel and the n type gel are smaller, the ionic current peak increases.  
16. The open-junction ionic transistor of claim 7, wherein: as the widths of the p type gel and the n type gel are smaller, an 10operating speed increases.  
Claims 8-16 are either (1) functional limitations or (2) manner of operating the structure and fail to either recite or imply any additional structure not already claimed in claim 7, above.  As such, these features fail to have patentable weight.  (See MPEP 2114(I) and (II).)  Because all of the structural features recited in claim 7 are disclosed in the device shown in Fig. 1 of Han, it is held, absent evidence to the contrary that said device shown in Fig. 1 of Han is capable of 
As evidence of the capacity of the device shown in Fig. 1 of Han to be operated in the claimed manner to produce the claimed functional results, reference is made to the discussions and figures of each of Han and Chung.
 
With regard to claim 19, Han discloses, generally in Fig. 1,
19. An open-junction ionic transistor comprising: 
[1] a reservoir [cross-shaped channel in microchip shown in Fig. 1; “Conventional photolithographic techniques were used to fabricate a narrow channel to connect the two reservoirs.”  and  “The two reservoirs behind the junction were filled with an aqueous electrolyte solution.” (Paragraph above Fig. 1 on p. 3830 and caption under Fig. 1)]; 
[2] a p type gel [pAMPSA gel] which is a polyelectrolyte positioned in the reservoir [to right of pAMPSA gel]; and 
[3] 31an n type gel [pDADMAC gel] which is positioned in the reservoir [to right of DADMAC gel] and which is a polymer electrolyte contacting one side of the p type gel [pAMPSA gel], 
wherein
[4a] a depletion region by reverse bias voltage is formed in the p type gel [pAMPSA gel] and the n type gel [pDADMAC gel] and 
[4b] ionic current peak is generated by additional oions introduced from the reservoir by the ion input injected into the depletion region, and 
[4c] the p type gel [pAMPSA gel] and the n type gel [pDADMAC gel] are polyanionic hydrogel or polymer backbones of the p type gel [pAMPSA gel] and the n type gel [pDADMAC gel] have fixed negative charges [paragraph above Fig. 1 on p. 3830: “poly(diallyldimethylammonium chloride) (pDADMAC) with a positively charged backbone and poly(2-acrylamido-2-methyl-1-propanesulfonic acid) (pAMPSA) with a negatively charged backbone”].  
Features [4a] and [4b] of claim 19 are essentially the same as features [5a] and [5b] of claim 7, respectively, and have been addressed above. 


With regard to claim 20, Han further discloses,
1020. The open-junction ionic transistor of claim 19, wherein: 
[1] the p type gel is composed by any one of poly 3-sulfopropyl acrylate potassium salt, poly vinylsulfonic acid (pVSA), poly styrene sulfonic acid (pSS), and poly 2-acrylamide-2-methyl-1-propanesulfonic acid (pAMPSA), and poly acrylic acid (pAAc), hyaluronic acid (HA), alginate 
[2] 15the n type gel is composed by any one of poly diallyl-dimethylammonium chloride [i.e. pDADMAC], poly N-[3-(N,N-dimethylamino)propyl] acrylamide methyl chloride quarternary (pDMAPAA-Q), and poly(2-[acryloyloxy ethyl] trimethyl ammonium chloride (pAETMAC), chitosan.

VII. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Han ad evidenced by Chung and further in view of US 2017/0122905 (“Kobayashi”).
Claims 17 reads,
17. The open-junction ionic transistor of claim 7, further comprising: 
[1] an encapsulation layer covering the p type gel, the n type gel, the first reservoir, and the second reservoir, 
[2] 15wherein the ion input is injected through an injection unit formed on the encapsulation layer.

As explained above, feature [2] is a statement of operation of the device and only includes that structure “an injection unit”, i.e. the hole in the encapsulation layer, as explained above under the section entitled “Claim Interpretation”.  As such, only the injection unit has patentable weight for feature [2].
Han does not discuss whether or not there is an encapsulation covering each of the p-type and n-type gels or portions of the reservoirs.  Han does, however, show that there are enlarged round openings in the substrate at the ends of flow channels, i.e. reservoirs, for electrodes as well as introduction and removal of the electrolyte solution (Han: Fig. 1, including the caption).
Kobayashi, like Han, teaches a micro-analysis chip for analyzing particles in a fluid, the chip including microfluidic channels 21, 22 and reservoirs 41a, 41b, 42a, 42b etched into a substrate 10 (Kobayashi: Fig. 1; ¶¶ 22-25).  Kobayashi further teaches a “flow channel cap layer 11b (a lid to seal the flow channels)” i.e. the claimed “encapsulation”, for sealing the channels 21, 22 and covering a portion of the reservoirs 41a, 41b, 42a, 42b but leaving openings for allowing inlet and outlet of samples as well as contacts to electrodes 31, 32 (Kobayashi: ¶ 26; Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a lid, or “encapsulation”, to cover the channels in Han, thereby covering the n-type gel, the p-type gel, and the portions of the reservoirs forming the flow channels up to said gels, in order to prevent the escape of liquid from said gels and reservoirs, as taught in Kobayashi.
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include openings in the encapsulation for the 
This is all of the features of claim 17.  

VIII. Allowable Subject Matter
Pending overcoming the rejections under 35 USC 112, above, claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reasons for finding that claim 18 includes allowable subject matter follows. 
Claim 18 read,
18. The open-junction ionic transistor of claim 17, wherein: a location of the injection unit is positioned in a region corresponding to 20an interface contacting the p type gel and the n type gel.  
Although Kobayashi teaches the encapsulation and Han teaches that access to the reservoir portion of the channels on each side of the n-type and p-type gels is necessary, it is not clear that one having ordinary skill in the art would locate an “injection unit” i.e. a hole in the encapsulation specifically at “an interface contacting the p type gel and the n type gel”, as required by clam 18, because there is no discussion in Han about introducing ions directly into the pn junction formed by the interface of the p-type gel and the n-type gel.  

Pending overcoming the rejections under 35 USC 112, above, claims 1 through 6 would be allowable.  Reasons for finding that claims 1-6 includes allowable subject matter follows.
Claim 1 reads,

[1] a substrate; 
[2] oa p type gel formed by a polyelectrolyte gel on the substrate; 
[3] an n type gel formed by the polyelectrolyte gel on the substrate and having one surface contacting one surface of the p type gel; 
[4] a first reservoir contacting the other surface of the p type gel; 
[5] a second reservoir contacting the other surface of the n type gel; and 
[6] 10an encapsulation layer covering the p type gel, the n type gel, the first reservoir, and the second reservoir, 
wherein 
[7a] when on the encapsulation layer, an injection unit for injecting an ion input is formed at a location corresponding to a boundary region contacting the p type gel and the n type gel and 
[7b] reverse bias voltage is applied 15between the p type gel and the n type gel, 
[7c] the ion input injected through the injection unit is amplified and ionic current peak is generated.  
The rejection of each of independent claims 7, 17, and 19 show that all of the structural features of claim 1 are disclosed in Han as evidenced by Chung except for feature requiring “an injection unit for injecting an ion input is formed at a location corresponding to a boundary region contacting the p type gel and the n type gel”, which is the same feature as recited in claim 18. 
Claims 2-6 depend from claim 1 and would be allowable for the same reason. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814